Citation Nr: 0500672	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  02-15 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for renal dysfunction 
with loss of kidney.

2.  Entitlement to service connection for hypertension as 
secondary to Agent Orange exposure.

3.  Entitlement to service connection for diabetes mellitus 
as secondary to Agent Orange exposure.

4.  Entitlement to service connection for diabetic 
retinopathy as secondary to diabetes mellitus.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.






REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from July 1963 to December 
1963, and from January 1964 to May 1966.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran also sought 
service connection for asbestosis with chronic obstructive 
pulmonary disease as a result of asbestos exposure.  However, 
at the time of the veteran's hearing before the Board in July 
2004, the veteran withdrew this claim from his appeal.  
38 C.F.R. § 20.204(b) (2004).  Therefore, the Board finds 
that this issue is no longer a subject for current appellate 
review.

The issues of entitlement to service connection for renal 
dysfunction with loss of kidney, hypertension, and diabetes 
mellitus as secondary to Agent Orange exposure, and 
entitlement to diabetic retinopathy as secondary to diabetes 
mellitus, are addressed in the REMAND portion of the decision 
below and are REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a skin disorder was 
denied by an April 1997 rating decision, which was not 
appealed.

2.  The evidence submitted since the rating decision of April 
1997 pertinent to the claim for service connection for a skin 
disorder is either cumulative or redundant, or does not bear 
directly and substantially on the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The April 1997 rating decision that denied service connection 
for a skin disorder is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the application to reopen 
the claim for service connection for a skin disorder has 
already been developed within the guidelines established by 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, although the record reflects that the RO applied the 
most recent version of 38 C.F.R. § 3.156 in the rating 
decision of May 2002 and in its notice letter of August 2002, 
in the August 2002 statement of the case, it set forth the 
version of 38 C.F.R. § 3.156 that was applicable to the 
claim.  38 C.F.R. § 3.156 (2001).  In addition, in its 
analysis, the RO had consistently made it clear that the 
basis for the continued denial of the claim was that the 
evidence submitted was merely cumulative in nature, a basis 
for denial that exists under either the current or former 
version of 38 C.F.R. § 3.156.  Moreover, following the 
receipt of the veteran's application to reopen, the August 
2002 letter to the veteran clearly advised him that he needed 
to submit new and material evidence in order to open his 
claim for service connection for a skin disorder, defined 
material evidence as evidence that was neither cumulative nor 
redundant, and requested that the veteran provide evidence 
that indicated that a skin disorder was incurred in service, 
so that the RO could obtain that evidence.  Thus, the Board 
finds that this letter advised the veteran of the type of 
evidence needed to substantiate his claim, the evidence that 
the RO would obtain, and the evidence the veteran needed to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the August 2002 VCAA notice letter regarding the 
issue of entitlement to service connection for a skin 
disorder clearly came after the May 2002 rating decision that 
denied the veteran's application to reopen the claim for 
service connection for a skin disorder and did not 
specifically request that the appellant provide any evidence 
in his possession that pertains to the claim as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated by the foregoing communications from the RO, the 
Board finds that appellant was otherwise fully notified of 
the need to give to the Department of Veterans Affairs (VA) 
any evidence pertaining to his claim.  All the VA requires is 
that the duty to notify under VCAA is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because each of the content 
elements of a VCAA notice has been fully satisfied, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.  

The Board further notes that there is no indication that 
there are any outstanding pertinent medical records or 
reports that have not been obtained or that are not otherwise 
sufficiently addressed in documents or records already 
associated with the claims file.  In addition, the Board 
observes that there is language in the VCAA which implies 
that a new and material claim is to be excluded from the duty 
to assist provisions of the statute until the claim is 
reopened.

Therefore, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended in August 2001.  See 38 C.F.R. 
§ 3.156(a) (2004).  However, as was noted earlier, that 
amendment applies only to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Since this claim was received before that date 
(November 2000), the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (2001).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

Based on the grounds stated for the denial in the April 1997 
rating decision, new and material evidence would consist of 
medical evidence showing a link between current disability of 
the skin and military service.  The Board further notes that 
at the time of this decision, a November 1996 VA skin 
examiner had specifically found that the veteran's tinea 
versicolor was not related to Agent Orange exposure.

In this regard, additional evidence received since the April 
1997 rating decision includes various VA treatment records, a 
private medical report from a VA physician, Dr. R., dated in 
July 2004, private treatment records, and testimony and 
various statements from the veteran in support of his claim.  
While the most recent evidence was submitted without waiver 
of the RO's initial review as required under recently amended 
38 C.F.R. § 20.1304(c) (see 69 Fed. Reg. 53807 (September 
2004), the regulation refers to "pertinent" evidence, and 
the Board does not find that such evidence is pertinent as to 
the claim for service connection for a skin disorder. 

The Board has carefully reviewed the evidence received since 
the April 1997 rating decision with respect to the claim for 
service connection for a skin disorder, and cannot conclude 
that such evidence constitutes new and material evidence to 
reopen the claim.  More specifically, the evidence received 
since the April 1997 rating decision is not relevant or in 
any way probative as to whether there is any link between any 
current skin disorder and service.  In fact, a July 2004 
private physician noted that his examination of the veteran's 
skin revealed it to be unremarkable and without any lesions.  
In addition, while VA physician, Dr. R., indicated his 
opinion that some unspecified medical conditions were related 
to the veteran's participation in the service and/or 
exposures, Dr. R. does not identify a current skin disorder 
or a skin disorder by way of the veteran's medical history.

The critical question for the purpose of reopening the claim 
for service connection for a skin disorder was and remains 
whether medical evidence has been submitted that reflects a 
link between current skin disability and service, not simply 
the existence of a current skin disability, and the evidence 
received since the April 1997 rating decision still does not 
adequately address this fundamental question as to this 
claim.  The Board would further point out that the veteran 
may assert that he periodically suffers from a skin disorder 
that is related to exposure to Agent Orange or otherwise 
connected with his active service, as a lay person, the 
veteran's statements as to the existence of current skin 
disability associated with service are of little or no 
weight.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claim for service connection for a skin disorder is 
not probative of this essential issue and thus is not 
material.  It is also not material because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a skin 
disorder is denied.


REMAND

With respect to the remaining issues of entitlement to 
service connection for renal dysfunction with loss of kidney, 
hypertension, diabetes mellitus, and diabetic retinopathy, 
the Board finds that recent evidence submitted in support of 
these claims is clearly pertinent to the claims, and that the 
lack of the veteran's waiver of the RO's initial review of 
this evidence requires the remand of these issues.  38 C.F.R. 
§ 20.1304(c) (effective October 4, 2004); 69 Fed. Reg. 53807 
(September 2004).

The Board further finds that in light of Dr. R.'s opinion of 
July 2004 that the veteran's unspecified medical conditions 
"are at least as likely precipitated, caused, or aggravated 
by his participation in the service and/or exposures," the 
Board finds that the veteran should be furnished with an 
appropriate VA examination for an opinion as to whether it is 
at least as likely as not that the veteran's renal 
dysfunction with loss of a kidney, hypertension, and diabetes 
mellitus are related to service.  

The Board further finds that prior to the examination, the 
National Archives and Records Administration (NARA) should be 
requested to provide copies of the deck logs for the USS 
Forester (DER-334) for the period of May 1964 to May 1966.  

Accordingly, this case is REMANDED for the following actions:

1.  Contact the National Archives and 
Records Administration (NARA) and request 
that it provide copies of the deck logs 
for the USS Forester (DER-334) for the 
period of May 1964 to May 1966.  

2.  The veteran should also be afforded 
an appropriate examination to determine 
the nature and etiology of his renal 
dysfunction with loss of kidney, 
hypertension, and diabetes mellitus.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any current 
renal dysfunction, hypertension, and 
diabetes mellitus are related to active 
service or are otherwise attributable to 
military service.

3.  The case should again be reviewed on 
the basis of all of the evidence received 
since the statement of the case, dated in 
August 2002.  If the benefit sought is 
not granted in full, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


